DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-11, 18-20, and 22 of U.S. Patent No. 10761021, hereinafter “’021”.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are rendered obvious by the claims of the copending application.
Regarding claim 26, ‘021 claims characterizing each layer in a multilayer structure comprising m layers where m is an integer greater than 1 (claim 1, col. 39, lines 55-557),comprising:
a) an interferometer having a low-coherence light source tunable to a set of k distinct center wavelengths where k is an integer greater than 2 (lines 58-61), and adapted to observe layers in the multilayer structure, and to measure the optical thickness of each of the observed 
b) a computer operable to execute an algorithm to determine the number of layers m in the multilayer structure (col. 40, lines 4-5), to determine which of the m layers have a best fit material in a reference database of known material group index of refraction dispersion curves which include data measured at the same set of k distinct center wavelengths (lines 10-17), and to identify the material composition and thickness of the layers which have a best fit material in the reference database (lines 18-20).
‘021 does not claim an apparatus (‘021 claims a method).  However, the co-pending method is obviously performed by the apparatus of the pending claim.
Regarding claim 27, ‘021 claims wherein the interferometer further comprises a variable optical path delay element which is repetitively scannable from a start position to an end position and then from the end position to the start position when repetitively measuring the optical thicknesses of each layer of the m layer multilayer structure, the distance between the start position and the end position being larger than the total optical thickness of the multilayer structure (claim 3).
Regarding claim 28, ‘021 claims wherein the interferometer further comprises a reference interferometer operable to track the location of the variable optical path delay element as the variable optical path delay element is repetitively scanned (claim 4).
Regarding claim 29
Regarding claim 30, ‘021 claims wherein the low-coherence tunable light source is further comprised of a supercontinuum light source including a filter tunable to one or more wavelengths in the set of k distinct center wavelengths (claim 7).
Regarding claim 31, ‘021 claims wherein the tunable filter further comprises one or more narrow bandpass filters having distinct center wavelengths in the set of k distinct center wavelengths mounted on a filter wheel (claims 8 and 9).
Regarding claim 32, ‘021 claims wherein the interferometer further comprises a first balanced detector operable to detect low-coherence interference when the low-coherence tunable light source is tuned to any of the k distinct center wavelengths that fall within a first wavelength region of the optical spectrum (claim 10).
Regarding claim 33, ‘021 claims wherein the interferometer further comprises a second balanced detector operable to detect low-coherence interference when the low-coherence tunable light source is tuned to any of the k distinct center wavelengths that fall within a second wavelength region of the optical spectrum (claim 10).
Regarding claim 34, ‘021 claims wherein the first and second balanced detectors are further comprised of light sensors comprising silicon and indium gallium arsenide respectively (claim 11).
Regarding claim 35
Regarding claim 36, ‘021 claims wherein the interferometer further comprises an optical probe operable to focus incident light from the low-coherence tunable light source onto the multilayer structure (claim 18).
Regarding claim 37, ‘021 claims wherein the multilayer structure comprises a measurement cell comprised of a top optical flat and a bottom optical flat separated by a spacer containing a receiving surface located above a top optically flat surface of the bottom optical flat and below a bottom optically flat surface of the top flat for receiving a sample containing a layer of a prospective material to be added to the group index of refraction database of known materials (claim 19).
Regarding claim 38, ‘021 claims wherein the sample containing the layer of the prospective material to be added to the group index of refraction database of known materials is comprised of a single layer sample of a material that is to be added to the group index of refraction database of known materials (claim 20).
Regarding claim 39, ‘021 claims wherein the sample containing the layer of the prospective material to be added to the group index of refraction database of known materials is comprised of a three layer laminate containing the layer of prospective material to be added to the group index of refraction database disposed between a layer of first known material and a layer of second known material (claim 22).
Regarding claim 40, ’021 claims wherein the computer algorithm, when executed, is operable to: a) calculate sets of k trial thickness values for each known material in the reference database of known materials by dividing the measured optical thickness at each of the k distinct center wavelengths by the known group index of refraction at each of the k corresponding .
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10761021 in view of Ross et al. (US 2017/0160134), hereinafter “Ross”.
Regarding claim  41, ‘021 does not claim wherein the light emitted by the two or more superluminescent diodes each having distinct center wavelengths in the set of k distinct center wavelengths is combined into a single collimated beam using a set of dichroic filters of distinct wavelength ranges.
However, Ross teaches an optical spectrometer (abstract, Fig. 4) including wherein the light emitted by the two or more superluminescent diodes each having distinct center wavelengths in the set of k distinct center wavelengths is combined into a single collimated beam using a set of dichroic filters of distinct wavelength ranges (paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim wherein the light emitted by the two or more superluminescent diodes each having distinct center wavelengths in the set of k distinct center wavelengths is combined into a single collimated beam using a set of dichroic filters of distinct wavelength ranges in order to have appropriate light incident on the sample.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10761021 in view of Di Teodoro et al. (US 2007/0041083), hereinafter “Di Teodoro”.
Regarding claim 42, ‘021 does not claim wherein the optical probe further comprises a pair of fiber collimators coupled to each end of a photonic crystal fiber.
However, Di Teodoro teaches an optical assembly (abstract) including wherein the optical probe further comprises a pair of fiber collimators coupled to each end of a photonic crystal fiber (paragraph [0289]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim wherein the optical probe further comprises a pair of fiber collimators coupled to each end of a photonic crystal fiber in order to have efficient light transmission over a wide wavelength range.
Allowable Subject Matter
Claims 26-42 would be allowable upon the filing of a Terminal Disclaimer to overcome the Double Patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for characterizing each layer in a multilayer structure comprising m layers where m is an integer greater than 1, the apparatus comprising, among other essential elements, a computer operable to execute an algorithm to determine the number of layers m in the multilayer structure, to determine which of the m layers have a best fit material in a reference database of known material group index of refraction dispersion curves which include data measured at the same set of k distinct center wavelengths, and to identify the material composition and , in combination with the rest of the limitations of the above claim.  Claims 27-42 are dependent from claim 26 and therefore are also included in the allowed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marcus (US 2007/0100580) and Marcus (US 200B/02276B2) each teach interferometric layer measurement but do not teach the claimed determining the number of layers step.
Hattori (US 2014/0239181) teaches measurement of thickness and refractive index of layers, but does not teach the claimed determining the number of layers step.
Bobel (US 5387309) teaches measurement of thickness and refractive index of layers, but does not teach the claimed determining the number of layers step.
Zobel (US 2015/0032417), cited in IDS, teaches determining a number of layers, but does not teach an interferometric method as claimed and no reason exists to combine Zobel with prior art of reference to render the claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877